DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.  This is in response to the communications filed on 04 November 2020.
2.  Claims 2-21 are pending in the application.
3.  Claims 2-21 have been rejected.
4.  Claim 1 was cancelled in a preliminary amendment.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 04 November 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 2, 12 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammad US 2010/0293381 A1 in view of Uzo US 2003/0061170 A1.
As to claim 2, Hammad discloses a computer-implemented method, comprising: 
receiving, from a wallet component of a distributed system, a request for a transaction relating to a protected resource (i.e. request for purchase) [0040], the request including a rights object stored in the wallet component (i.e. validation information) [0041], the rights object representing a right to engage in the transaction and corresponding to a list of key/value pairs stored by one or more servers of the distributed system (i.e. token serial numbers and corresponding uniquely-assigned encryption keys in the database) [0071]; 
validating the rights object based on matching a most current value of the rights object to a corresponding value of the list of key/value pairs stored by the one or more servers of the distributed system (i.e. validating the token) [0071]; 
providing a transaction object to facilitate the transaction based on validation of the rights object (i.e. transmitting a device verification value) [0054].
Hammad does not teach updating the most current value of the rights object and the list of key/value pairs stored by the one or more servers to reflect the transaction.  
Uzo teaches updating the most current value of the rights object and the list of key/value pairs stored by the one or more servers to reflect the transaction (i.e. updating tokens and updating keys) [0056].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Hammad so that the most current value of the rights object and the list of key/value pairs stored by the one or more servers would have been updated to reflect the transaction.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Hammad by the teaching of Uzo because it provides a complete, protocol independent, real-time payment, single use, token system that is software based and does not depend on additional hardware [0022].
As to claim 12, Hammad discloses a system, comprising memory and one or more processors configured to: 
receive, from a wallet component of a distributed system, a request for a transaction relating to a protected resource (i.e. request for purchase) [0040], the request including a rights object stored in the wallet component (i.e. validation information) [0041], the rights object representing a right to engage in the transaction and corresponding to a list of key/value pairs stored by one or more servers of the distributed system (i.e. token serial numbers and corresponding uniquely-assigned encryption keys in the database) [0071]; 
validate the rights object based on matching a most current value of the rights object to a corresponding value of the list of key/value pairs stored by the one or more servers of the distributed system (i.e. validating the token) [0071]; 
provide a transaction object to facilitate the transaction based on validation of the rights object (i.e. transmitting a device verification value) [0054]. 
Hammad does not teach updating the most current value of the rights object and the list of key/value pairs stored by the one or more servers to reflect the transaction.  
Uzo teaches updating the most current value of the rights object and the list of key/value pairs stored by the one or more servers to reflect the transaction (i.e. updating tokens and updating keys) [0056].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Hammad so that the most current value of the rights object and the list of key/value pairs stored by the one or more servers would have been updated to reflect the transaction.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Hammad by the teaching of Uzo because it provides a complete, protocol independent, real-time payment, single use, token system that is software based and does not depend on additional hardware [0022].
As to claim 21, Hammad discloses a computer program product, comprising one or more non-transitory computer-readable media having computer program instructions stored therein, the computer program instructions being configured such that, when executed by one or more computing devices, the computer program instructions cause the one or more computing devices to: 
receive, from a wallet component of a distributed system, a request for a transaction relating to a protected resource (i.e. request for purchase) [0040], the request including a rights object stored in the wallet component (i.e. validation information) [0041], the rights object representing a right to engage in the transaction and corresponding to a list of key/value pairs stored by one or more servers of the distributed system (i.e. token serial numbers and corresponding uniquely-assigned encryption keys in the database) [0071]; 
validate the rights object based on matching a most current value of the rights object to a corresponding value of the list of key/value pairs stored by the one or more servers of the distributed system (i.e. validating the token) [0071]; 
provide a transaction object to facilitate the transaction based on validation of the rights object (i.e. transmitting a device verification value) [0054]. 
Hammad does not teach updating the most current value of the rights object and the list of key/value pairs stored by the one or more servers to reflect the transaction.  
Uzo teaches updating the most current value of the rights object and the list of key/value pairs stored by the one or more servers to reflect the transaction (i.e. updating tokens and updating keys) [0056].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Hammad so that the most current value of the rights object and the list of key/value pairs stored by the one or more servers would have been updated to reflect the transaction.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Hammad by the teaching of Uzo because it provides a complete, protocol independent, real-time payment, single use, token system that is software based and does not depend on additional hardware [0022].
7.  Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammad US 2010/0293381 A1 and Uzo US 2003/0061170 A1 as applied to claims 2 and 12 above, and further in view of Clinick et al US 2008/0134297 A1 (hereinafter Clinick).
As to claim 3, the Hammad-Uzo combination does not teach the method of claim 2, wherein the transaction object includes a digital signature, the method further comprising facilitating the transaction based on the digital signature matching a public key of a source of the transaction object in the distributed system.  
Clinick teaches that the transaction object includes a digital signature, the method further comprising facilitating the transaction based on the digital signature matching a public key of a source of the transaction object in the distributed system (i.e. verifying that the signature matches the public key) [0063].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the transaction object would have included a digital signature, the method would have further comprised facilitating the transaction based on the digital signature matching a public key of a source of the transaction object in the distributed system.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Clinick because it helps protect consumers against execution of potentially malicious interactive content [0004].
As to claim 13, the Hammad-Uzo combination does not teach the system of claim 12, wherein the transaction object includes a digital signature, and wherein the one or more processors and memory are configured to facilitate the transaction based on the digital signature matching a public key of a source of the transaction object in the distributed system.
Clinick teaches that the transaction object includes a digital signature, the method further comprising facilitating the transaction based on the digital signature matching a public key of a source of the transaction object in the distributed system (i.e. verifying that the signature matches the public key) [0063].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the transaction object would have included a digital signature, the method would have further comprised facilitating the transaction based on the digital signature matching a public key of a source of the transaction object in the distributed system.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Clinick because it helps protect consumers against execution of potentially malicious interactive content [0004].
8.  Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammad US 2010/0293381 A1 and Uzo US 2003/0061170 A1 as applied to claim 2 above, and further in view of Cowburn et al US 2007/0028108 A1 (hereinafter Cowburn).
As to claim 4, the Hammad-Uzo combination does not teach the method of claim 2, wherein the most recent value of the rights object is included in a digital signature that is included in the rights object.  
Cowburn teaches that the most recent value of the rights object is included in a digital signature that is included in the rights object (i.e. token signature) [abstract].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the most recent value of the rights object would have been included in a digital signature that was included in the rights object.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Cowburn because it provides verification for access to sensitive information such as medical or financial information [0002].
9.  Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammad US 2010/0293381 A1 and Uzo US 2003/0061170 A1 as applied to claims 2 and 12 above, and further in view of Walker et al US 2004/0030654 A1 (hereinafter Walker).
As to claim 5, the Hammad-Uzo combination does not teach the method of claim 2, wherein the wallet component is associated with a user identity, and wherein the user identity is not associated with the protected resource.  
Walker teaches that the wallet component is associated with a user identity, and wherein the user identity is not associated with the protected resource (i.e. user identifier directly associated with the credit card account) [0046].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the wallet component would have been associated with a user identity, and wherein the user identity would not have been associated with the protected resource.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Walker because it enables a first person who holds a transaction card account to communicate with a second person who is associated with the account [0002].
As to claim 14, the Hammad-Uzo combination does not teach the system of claim 12, wherein the wallet component is associated with a user identity, and wherein the user identity is not associated with the protected resource.
Walker teaches that the wallet component is associated with a user identity, and wherein the user identity is not associated with the protected resource (i.e. user identifier directly associated with the credit card account) [0046].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the wallet component would have been associated with a user identity, and wherein the user identity would not have been associated with the protected resource.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Walker because it enables a first person who holds a transaction card account to communicate with a second person who is associated with the account [0002].
10.  Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammad US 2010/0293381 A1 and Uzo US 2003/0061170 A1 as applied to claims 2 and 12 above, and further in view of Breiter et al US 2003/0079133 A1 (hereinafter Breiter).
As to claim 6, the Hammad-Uzo combination does not teach the method of claim 2, wherein the wallet component is associated with a user identity, wherein the rights object is one of a plurality of rights objects stored in the wallet component, each of the rights objects corresponding to a protected resource, and wherein the wallet component is configured to enable management of the rights objects using the user identity and independent of the protected resources.  
Breiter teaches that the wallet component is associated with a user identity (i.e. related to user ID) [0077], wherein the rights object is one of a plurality of rights objects stored in the wallet component (i.e. rights wallet) [0077], each of the rights objects corresponding to a protected resource, and wherein the wallet component is configured to enable management of the rights objects using the user identity and independent of the protected resources (i.e. permissions assigned to each packaged media) [0012].  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the wallet component would have been associated with a user identity.  The rights object would have been one of a plurality of rights objects stored in the wallet component, each of the rights objects corresponding to a protected resource, and wherein the wallet component would have been configured to enable management of the rights objects using the user identity and independent of the protected resources.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Breiter because it allows users to freely move their content among their own devices [0019].
As to claim 15, the Hammad-Uzo combination does not teach the system of claim 12, wherein the wallet component is associated with a user identity, wherein the rights object is one of a plurality of rights objects stored in the wallet component, each of the rights objects corresponding to a protected resource, and wherein the wallet component is configured to enable management of the rights objects using the user identity and independent of the protected resources.
Breiter teaches that the wallet component is associated with a user identity (i.e. related to user ID) [0077], wherein the rights object is one of a plurality of rights objects stored in the wallet component (i.e. rights wallet) [0077], each of the rights objects corresponding to a protected resource, and wherein the wallet component is configured to enable management of the rights objects using the user identity and independent of the protected resources (i.e. permissions assigned to each packaged media) [0012].  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the wallet component would have been associated with a user identity.  The rights object would have been one of a plurality of rights objects stored in the wallet component, each of the rights objects corresponding to a protected resource, and wherein the wallet component would have been configured to enable management of the rights objects using the user identity and independent of the protected resources.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Breiter because it allows users to freely move their content among their own devices [0019].
11.  Claims 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammad US 2010/0293381 A1 and Uzo US 2003/0061170 A1 as applied to claims 2 and 12 above, and further in view of Grigg et al US 2012/0197794 A1 (hereinafter Grigg).
As to claim 7, the Hammad-Uzo combination does not teach the method of claim 2, wherein the wallet component is associated with a plurality of user identities, and wherein the wallet component is configured to enable management of the rights object using any of the user identities.  
Grigg teaches that the wallet component is associated with a plurality of user identities, and wherein the wallet component is configured to enable management of the rights object using any of the user identities (i.e. allow multiple users to be linked through one or more accounts) [0005].  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the wallet component would have been associated with a plurality of user identities, and wherein the wallet component would have been configured to enable management of the rights object using any of the user identities.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Grigg because it helps provide credit options to consumers with poor or no credit history [0004].
As to claim 16, the Hammad-Uzo combination does not teach the system of claim 12, wherein the wallet component is associated with a plurality of user identities, and wherein the wallet component is configured to enable management of the rights object using any of the user identities.
Grigg teaches that the wallet component is associated with a plurality of user identities, and wherein the wallet component is configured to enable management of the rights object using any of the user identities (i.e. allow multiple users to be linked through one or more accounts) [0005].  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the wallet component would have been associated with a plurality of user identities, and wherein the wallet component would have been configured to enable management of the rights object using any of the user identities.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Grigg because it helps provide credit options to consumers with poor or no credit history [0004].
12.  Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammad US 2010/0293381 A1 and Uzo US 2003/0061170 A1 as applied to claims 2 and 12 above, and further in view of Peterson U.S. Patent No. 7,035,271 B1.
As to claim 8, the Hammad-Uzo combination does not teach the method of claim 2, wherein the transaction object refers to an endpoint of the distributed system, the method further comprising transmitting the transaction object to the endpoint of the distributed system.  
Peterson teaches that the transaction object refers to an endpoint of the distributed system, the method further comprising transmitting the transaction object to the endpoint of the distributed system (i.e. unique transaction packet that is sent to transaction node) [column 7, lines 19-31].  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the transaction object would have referred to an endpoint of the distributed system, the method would have further comprised transmitting the transaction object to the endpoint of the distributed system.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Peterson because it allows for the replacement of lost data while minimizing the impact on the source host system [column 3, lines 1-8].
As to claim 17, the Hammad-Uzo combination does not teach the system of claim 12, wherein the transaction object refers to an endpoint of the distributed system, and wherein the one or more processors and memory are further configured to transmit the transaction object to the endpoint of the distributed system.
Peterson teaches that the transaction object refers to an endpoint of the distributed system, the method further comprising transmitting the transaction object to the endpoint of the distributed system (i.e. unique transaction packet that is sent to transaction node) [column 7, lines 19-31].  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the transaction object would have referred to an endpoint of the distributed system, the method would have further comprised transmitting the transaction object to the endpoint of the distributed system.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Peterson because it allows for the replacement of lost data while minimizing the impact on the source host system [column 3, lines 1-8].
13.  Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammad US 2010/0293381 A1 and Uzo US 2003/0061170 A1 as applied to claims 2 and 12 above, and further in view of Miyamoto et al US 2005/0216466 A1 (hereinafter Miyamoto).
As to claim 9, the Hammad-Uzo combination does not teach the method of claim 2, wherein the rights object represents a plurality of access rights relating to the protected resource, the method further comprising facilitating the transaction in relation to a specific access right of the plurality of access rights.  
Miyamoto teaches the rights object represents a plurality of access rights relating to the protected resource, the method further comprising facilitating the transaction in relation to a specific access right of the plurality of access rights (i.e. a plural of pieces of usage permission information for a plurality of terminals are stored in one token) [0059].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the rights object would have represented a plurality of access rights relating to the protected resource, the method further would have comprised facilitating the transaction in relation to a specific access right of the plurality of access rights.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Miyamoto because it helps to prohibit usage of computer resources to prevent leakage of information [0004].
As to claim 18, the Hammad-Uzo combination does not teach the system of claim 12, wherein the rights object represents a plurality of access rights relating to the protected resource, and wherein the one or more processors and memory are further configured to facilitate the transaction in relation to a specific access right of the plurality of access rights.
Miyamoto teaches the rights object represents a plurality of access rights relating to the protected resource, the method further comprising facilitating the transaction in relation to a specific access right of the plurality of access rights (i.e. a plural of pieces of usage permission information for a plurality of terminals are stored in one token) [0059].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the rights object would have represented a plurality of access rights relating to the protected resource, the method further would have comprised facilitating the transaction in relation to a specific access right of the plurality of access rights.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Miyamoto because it helps to prohibit usage of computer resources to prevent leakage of information [0004].
14.  Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammad US 2010/0293381 A1 and Uzo US 2003/0061170 A1 as applied to claims 2 and 12 above, and further in view of Desmond et al US 2011/0071924 A1 (hereinafter Desmond).
As to claim 10, the Hammad-Uzo combination does not teach the method of claim 2, wherein the wallet component is associated with a user identity, the method further comprising performing an authentication of the user identity in connection with the request for the transaction before providing the transaction object.  
Desmond teaches that the wallet component is associated with a user identity, the method further comprising performing an authentication of the user identity in connection with the request for the transaction before providing the transaction object (i.e. wallet provides identification verification with the user’s identity) [0025].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the wallet component would have been associated with a user identity, the method further would have comprised performing an authentication of the user identity in connection with the request for the transaction before providing the transaction object.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Desmond because it provides a comprehensive method or system for storing, organizing, communicating information relevant to obtaining an item nor verifying or facilitating activities before and after obtaining an item [0004].
As to claim 19, the Hammad-Uzo combination does not teach the system of claim 12, wherein the wallet component is associated with a user identity, and wherein the one or more processors and memory are further configured to perform an authentication of the user identity in connection with the request for the transaction before providing the transaction object.
Desmond teaches that the wallet component is associated with a user identity, the method further comprising performing an authentication of the user identity in connection with the request for the transaction before providing the transaction object (i.e. wallet provides identification verification with the user’s identity) [0025].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the wallet component would have been associated with a user identity, the method further would have comprised performing an authentication of the user identity in connection with the request for the transaction before providing the transaction object.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Desmond because it provides a comprehensive method or system for storing, organizing, communicating information relevant to obtaining an item nor verifying or facilitating activities before and after obtaining an item [0004].
15.  Claims 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammad US 2010/0293381 A1 and Uzo US 2003/0061170 A1 as applied to claims 2 and 12 above, and further in view of Taveau et al US 2011/0320345 A1 (hereinafter Taveau).
As to claim 11, the Hammad-Uzo combination does not teach the method of claim 2, wherein the wallet component is associated with a user identity, and wherein validating the rights object and providing the transaction object do not require authentication of the user identity.  
Taveau teaches that the wallet component is associated with a user identity, and wherein validating the rights object and providing the transaction object do not require authentication of the user identity (i.e. certain financial transactions do not require authentication) [0038].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the wallet component would have been associated with a user identity, and wherein validating the rights object and providing the transaction object would not require authentication of the user identity.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Taveau because it helps with the data or functions that do not require authentication [0038].
As to claim 20, the Hammad-Uzo combination does not teach the system of claim 12, wherein the wallet component is associated with a user identity, and wherein the one or more processors and memory are configured to validate the rights object and provide the transaction object without authentication of the user identity.
Taveau teaches that the wallet component is associated with a user identity, and wherein validating the rights object and providing the transaction object do not require authentication of the user identity (i.e. certain financial transactions do not require authentication) [0038].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination so that the wallet component would have been associated with a user identity, and wherein validating the rights object and providing the transaction object would not require authentication of the user identity.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the Hammad-Uzo combination by the teaching of Taveau because it helps with the data or functions that do not require authentication [0038].
Relevant Prior Art
16.  The following references have been considered relevant by the examiner:
A.  Ahuja et al US 2012/0114119 A1 directed to extracting a plurality of data elements from a record of a data file, tokenizing the data elements into tokens and storing the tokens in a first tuple of a registration list [abstract].
B.  Hurry et al US 2011/0173684 A1 directed to systems and method for producing, validating and registering authentic verification tokens [abstract].
C.  Grange et al US 2011/0099384 A1 directed to the field of securing electronic transactions and more specifically to a strong authentication token that can be used with a plurality of independent application providers [0002].
Conclusion 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492